DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to: Application filed 07 Jun. 2019
	Claims 1-20 are pending in this case. Claims 1, 6 and 16 are independent claims



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-8 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raheman (Pub. No.: US 2008/0066163 Al; Filed: Aug. 21, 2007)
Regarding independent claim 1, Raheman disclose a method comprising:
generating or modifying, for a first time period, a graphical representation displayed within a first website (0011-0014);
receiving, from a user device based on the user device accessing a second website, a request for a characteristic of the graphical representation during the first time period (0011-0014);
 determining the characteristic during the first time period (0011-0014);
communicating data indicating the characteristic to the user device, wherein the data is configured to allow the user device to determine, based on the characteristic, whether the second website is fraudulent (0011-0014); and
changing, for a second time period after the first time period, the characteristic (0011-0014).

Regarding independent claim 6, Raheman disclose a system comprising:
a non-transitory memory (0013); and
one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising (0013):
obtaining, at a first time, an image of a website associated with a service provider (0011-0014); 
identifying a first graphical representation on the website (0011-0014); 
accessing data associated with a base graphical representation, wherein the base graphical representation is associated with the first graphical representation, and wherein the base graphical representation is periodically changed (0011-0014);
comparing the first graphical representation to the data associated with the base graphical representation (0011-0014);
determining, based on the comparing, that the website is fraudulent; and outputting a notice identifying the website as fraudulent (0011-0014).

Regarding dependent claim 7,  Raheman disclose the system of claim 6, wherein the accessing the data comprises: communicating, with a server device associated with the service provider, a request for data associated with the base graphical representation (0011-0014); and
receiving, from the server device, the data associated with the base graphical representation (0011-0014).

Regarding dependent claim 8, Raheman disclose the system of claim 7, wherein the communicating the request comprises generating the request through an Application Programming Interface (API) based program (0011-0014).

Regarding dependent claim 15, Raheman disclose the system of claim 6, wherein the obtaining the image comprises capturing an image of the website by screenshotting the image from a display of an electronic device or photographing the image using a camera of the electronic device or an augmented reality device, and wherein the accessing the data comprises loading a first program to communicate with the service provider (0011; Claim 16).

Regarding independent claim 16, Raheman disclose a non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising:
receiving, from a user device based on the user device accessing a first website, first data associated with the first website (0011-0014);
identifying, based on the first data, a first graphical representation displayed on the first website (0011-0014);
accessing second data for a second graphical representation associated with a second website based on the first data, wherein the second data comprises a first time period the second graphical representation was generated or modified (0011-0014);
determining that the user device accessed the first website during the first time period (0011-0014);
 comparing the first graphical representation to the second graphical representation (0011-0014); 
determining, based on the comparing, that the first website is fraudulent (0011-0014); 
communicating third data indicating that the first website is fraudulent to the user device (0011-0014); and
changing, for a second time period after the first time period, the second graphical representation (0011-0014).

Regarding dependent claim 17, Raheman disclose the non-transitory machine-readable medium of claim 16, wherein the second website is associated with a first party, and wherein the operations further comprise:
identifying a second party associated with the first website (0014-0015);
determining that the second party is authorized to provide a service offered by the first website and associated with the first party, wherein the comparing is based on the determining that the second party is authorized to provide the service (0014-0015); and
unauthorizing, based on the determining that the first website is fraudulent, the second party from providing the service (0014-0015).

Regarding dependent claim 18, Raheman disclose the non-transitory machine-readable medium of claim 17, wherein the operations further comprise:
determining that the first graphical representation matches the second graphical representation displayed on the second website during a third period (0011-0014); and
determining that the second party was authorized to provide the service during the third period, wherein the unauthorizing is further based on the determining that the second party was authorized to provide the service during the third period (0011-0014).

Regarding dependent claim 19, Raheman disclose the non-transitory machine-readable medium of claim 16, wherein the data associated with the first website is an image of the first website (0011; 0013).

Regarding dependent claim 20, Raheman disclose the non-transitory machine-readable medium of claim 16, wherein the data associated with the first website comprises a Uniform Resource Locator (URL) of the first website, and wherein the identifying the second graphical representation comprises accessing the URL (0013-0014; Claims 9 -10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 9, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Raheman in view of Bonhaus et al. (Pub. No.: US 2007/0162961 A1; Filed: Feb. 26, 2006) (hereinafter “Bonhaus”).
Regarding dependent claim 2, Raheman does not expressly disclose the method of claim 1, wherein the characteristic comprises a first pixel value of a first pixel of the graphical representation, and wherein the changing the characteristic for the second time period comprises changing the first pixel value to a second pixel value that is a same Pantone shade.
Bonhaus teach wherein the characteristic comprises a first pixel value of a first pixel of the graphical representation, and wherein the changing the characteristic for the second time period comprises changing the first pixel value to a second pixel value that is a same Pantone shade (col. 3 line 9-col 4, line 21; col. 4 line 43–col 5, line 15).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to combine Bonhaus with Raheman for the benefit of robustly detecting images (col. 1, lines 38-40).

Regarding dependent claim 3, Raheman does not expressly disclose  the method of claim 1, wherein the characteristic comprises positions of a first arrangement of pixels of the graphical representation, and wherein the changing the characteristic for the second time period comprises adjusting the positions of the first arrangement of the pixels.
Bonhaus teach wherein the characteristic comprises positions of a first arrangement of pixels of the graphical representation, and wherein the changing the characteristic for the second time period comprises adjusting the positions of the first arrangement of the pixels (col. 3 line 9-col 4, line 21; col. 4 line 43–col 5, line 15).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to combine Bonhaus with Raheman for the benefit of robustly detecting images (col. 1, lines 38-40).

Regarding dependent claim 4, Raheman in view of Bonhaus disclose the method of claim 3, wherein the graphical representation further comprises a fixed reference pixel (col. 3 line 9-col 4, line 21; col. 4 line 43–col 5, line 15).

Regarding dependent claim 5, Raheman does not expressly disclose the method of claim 1, wherein the characteristic comprises a position of the graphical representation, and wherein the changing the characteristic for the second time period comprises moving the position of the graphical representation.
Bonhaus teach wherein the characteristic comprises a position of the graphical representation, and wherein the changing the characteristic for the second time period comprises moving the position of the graphical representation (col. 3 line 9-col 4, line 21; col. 4 line 43–col 5, line 15).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to combine Bonhaus with Raheman for the benefit of robustly detecting images (col. 1, lines 38-40).

Regarding dependent claim 9,  Raheman does not expressly disclose the system of claim 6, wherein the data associated with the base graphical representation identifies a base pixel of the base graphical representation with a periodically changing pixel value, wherein the comparing comprises comparing a first pixel value of a first pixel of the first graphical representation to a second pixel value of the base pixel, and wherein the determining that the website is fraudulent comprises determining that the first pixel value does not match the second pixel value.
Bonhaus teach wherein the data associated with the base graphical representation identifies a base pixel of the base graphical representation with a periodically changing pixel value, wherein the comparing comprises comparing a first pixel value of a first pixel of the first graphical representation to a second pixel value of the base pixel, and wherein the determining that the website is fraudulent comprises determining that the first pixel value does not match the second pixel value (col. 3 line 9-col 4, line 21; col. 4 line 43–col 5, line 15).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to combine Bonhaus with Raheman for the benefit of robustly detecting images (col. 1, lines 38-40).

Regarding dependent claim 11, Raheman does not expressly disclose the system of claim 6, wherein the operations further comprise: identifying a color palette on the website; and
normalizing a color of the first graphical representation based on the color palette, wherein the comparing utilizes the normalized first graphical representation.
Bonhaus teach wherein the operations further comprise: identifying a color palette on the website; and normalizing a color of the first graphical representation based on the color palette, wherein the comparing utilizes the normalized first graphical representation (col. 3 line 9-col 4, line 21; col. 4 line 43–col 5, line 15).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to combine Bonhaus with Raheman for the benefit of robustly detecting images (col. 1, lines 38-40).

Regarding dependent claim 12, Raheman does not expressly disclose the system of claim 6, wherein the comparing comprises executing a cyclic redundancy check (CRC) function to determine a first value.
Bonhaus teach wherein the comparing comprises executing a cyclic redundancy check (CRC) function to determine a first value (col. 3 line 9-col 4, line 21; col. 4 line 43–col 5, line 15).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to combine Bonhaus with Raheman for the benefit of robustly detecting images (col. 1, lines 38-40).

Regarding dependent claim 13,  Raheman disclose the system of claim 12, wherein the obtaining the image of the website comprises obtaining a Uniform Resource Locator (URL) of the website within the image, and wherein the determining that the website is fraudulent comprises determining that the URL does not contain the first value (0011-0014).

Regarding dependent claim 14, Raheman disclose the system of claim 12, wherein the operations further comprise: communicating, with a server device of the service provider, a request for a base value associated with the first graphical representation (0011-0014); and
receiving, from the server device, the base value, wherein the determining that the website is fraudulent comprises determining that the first value does not match the base value (0011-0014).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Raheman in view of Tarrance et al. (Pub. No.: US 2007/0162961 A1; Filed: Feb. 26, 2006) (hereinafter “Tarrance”).
Regarding dependent claim 10, Raheman does not expressly disclose the system of claim 9, wherein the first graphical representation and the base graphical representation are same sized pixel collections, wherein the data associated with the base graphical representation identifies a pixel offset, and wherein the first pixel and the base pixel are offset by the pixel offset.

Tarrance teach wherein the first graphical representation and the base graphical representation are same sized pixel collections, wherein the data associated with the base graphical representation identifies a pixel offset, and wherein the first pixel and the base pixel are offset by the pixel offset (0057).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to combine Tarrance with Raheman for the benefit of enabling identification authentication between two parties so that each party can verify the identity of the other party before exchanging confidential information (0008).

NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Conclusion



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/James J Debrow/
Primary Patent Examiner
Art Unit 2144
571-272-5768